Eagen, J.,
We have here a motion to strike off a counterclaim in an assumpsit action. While the specific reason why the motion should be *703allowed is not pleaded, the facts set forth in the pleadings are such that the court cannot overlook them.
Plaintiff seeks to recover the purchase price of certain punch boards allegedly sold and delivered to defendant. The latter sets up a counterclaim saying that the boards contained duplicate and extra winning numbers contrary to the parties’ agreement and that as a result thereof defendant was obliged to pay out and lose the sum of $220 in excess of what the boards called for.
Clearly these boards were used by defendant for gambling purposes. The recovery sought by defendant is money paid out in gambling transactions. This court cannot legally and will not lend its aid to one who seeks a benefit growing out of a wholly or partially immoral or illegal act to which he was a party. See Ad-Lee Co. v. Meyer, 294 Pa. 498.
Wherefore, February 28, 1944, the rule heretofore granted to show cause why the counterclaim in the above-entitled case should not be stricken off is made absolute.